            Case 2:21-cv-00848-MSG Document 1 Filed 02/24/21 Page 1 of 13




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MYLINH NGUYEN,                                      :
                                                     :   Case No. ______________
         Plaintiff,                                  :
                                                     :   JURY TRIAL DEMANDED
         v.                                          :
                                                     :   COMPLAINT FOR VIOLATION OF
 IHS MARKIT LTD., LANCE UGGLA,                       :   SECTIONS 14(a) AND 20(a) OF THE
 JOHN BROWNE, DINYAR S. DEVITRE,                     :   SECURITIES EXCHANGE ACT OF 1934
 RUANN F. ERNST, JACQUES ESCULIER,                   :
 WILLIAM E. FORD, NICOLETTA                          :
 GIADROSSI, GAY HUEY EVANS,                          :
 ROBERT P. KELLY, DEBORAH DOYLE                      :
 MCWHINNEY, JEAN-PAUL L.                             :
 MONTUPET, DEBORAH ORIDA, JAMES                      :
 A. ROSENTHAL, S&P GLOBAL INC., and                  :
 SAPPHIRE SUBSIDIARY, LTD.,                          :
                                                     :
         Defendants.                                 :

       Plaintiff, by the undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to plaintiff, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF ACTION

       1.       On November 29, 2020, IHS Markit Ltd. (“IHS Markit” or the “Company”) entered

into an agreement (the “Merger Agreement”) be acquired by S&P Global Inc. (“S&P Global”) and

Sapphire Subsidiary, Ltd. (“Merger Sub”) (the “Proposed Merger”).

       2.       Under the terms of the Merger Agreement, IHS Markit’s stockholders will receive

0.2838 shares of S&P Global common stock per share.

       3.       On January 22, 2021, defendants filed a prospectus (the “424B3”) with the U.S.

Securities and Exchange Commission (“SEC”).
            Case 2:21-cv-00848-MSG Document 1 Filed 02/24/21 Page 2 of 13




       4.       As alleged below, the 424B3 omits material information regarding the Proposed

Merger, and defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of 1934

(the “Exchange Act”).

                                 JURISDICTION AND VENUE

       5.       This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the Exchange Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the

Exchange Act and Rule 14a-9.

       6.       This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.       Venue is proper under 28 U.S.C. § 1391(b) because a portion of the transactions

and wrongs complained of herein occurred in this District.

                                          THE PARTIES

       8.       Plaintiff is and has been continuously throughout all relevant times the owner of

IHS Markit common stock.

       9.       Defendant IHS Markit is a Bermuda company. IHS Markit’s common stock is

traded on the NYSE under the ticker symbol “INFO.”

       10.      Defendant Lance Uggla is Chief Executive Officer and Chairman of the Board of

Directors (the “Board”) of IHS Markit.

       11.      Defendant John Browne is a member of the Board.

       12.      Defendant Dinyar S. DeVitre is a member of the Board.

       13.      Defendant Ruann F. Ernst is a member of the Board.




                                                  2
          Case 2:21-cv-00848-MSG Document 1 Filed 02/24/21 Page 3 of 13




         14.    Defendant Jacques Esculier is a member of the Board.

         15.    Defendant William E. Ford is a member of the Board.

         16.    Defendant Nicoletta Giadrossi is a member of the Board.

         17.    Defendant Gay Huey Evans is a member of the Board.

         18.    Defendant Robert P. Kelly is a member of the Board.

         19.    Defendant Deborah Doyle McWhinney is a member of the Board.

         20.    Defendant Jean-Paul L. Montupet is a member of the Board.

         21.    Defendant Deborah Orida is a member of the Board.

         22.    Defendant James A. Rosenthal is a member of the Board.

         23.    Defendants identified in ¶¶ 10-22 are referred to herein as the “Individual

Defendants.”

         24.    Defendant S&P Global is a New York corporation.

         25.    Defendant Merger Sub is a Bermuda company.

                                SUBSTANTIVE ALLEGATIONS

         26.    IHS Markit delivers next-generation information, analytics, and solutions to

customers in business, finance, and government.

         27.    On November 29, 2020, IHS Markit entered into the Merger Agreement, under

which IHS Markit’s stockholders will receive 0.2838 shares of S&P Global common stock per

share.

         28.    The press release announcing the Proposed Merger provided as follows:

         S&P Global (NYSE: SPGI) and IHS Markit (NYSE: INFO) today announced they
         have entered into a definitive merger agreement to combine in an all-stock
         transaction which values IHS Markit at an enterprise value of $44 billion,
         including $4.8 billion of net debt. The transaction brings together two world-class
         organizations, a unique portfolio of highly complementary assets in attractive
         markets and cutting-edge innovation and technology capability to accelerate



                                                 3
 Case 2:21-cv-00848-MSG Document 1 Filed 02/24/21 Page 4 of 13




growth and enhance value creation.

Under the terms of the merger agreement, which has been unanimously approved
by the Boards of Directors of both companies, each share of IHS Markit common
stock will be exchanged for a fixed ratio of 0.2838 shares of S&P Global common
stock. Upon completion of the transaction, current S&P Global shareholders will
own approximately 67.75% of the combined company on a fully diluted basis,
while IHS Markit shareholders will own approximately 32.25%.

S&P Global and IHS Markit’s unique and highly complementary assets will
leverage cutting-edge innovation and technology capability, including Kensho and
the IHS Markit Data Lake, to enhance the customer value proposition and provide
the intelligence customers need to make decisions with conviction. Serving a global
customer base across financial information and services, ratings, indices,
commodities and energy, and transportation and engineering, the pro forma
company will provide differentiated solutions important to the workflows of many
of the world’s leading companies.

The transaction creates a pro forma company with increased scale, world-class
products in core markets and strong joint offerings in high-growth adjacencies,
including private assets, small and medium enterprises (“SME”), counterparty risk
management, supply chain and trade and alternative data. Combined, the two
companies will provide comprehensive solutions across data, platforms,
benchmarks and analytics in ESG, climate and energy transition.

Douglas Peterson, President and Chief Executive Officer of S&P Global, will serve
as CEO of the combined company. Lance Uggla, Chairman and Chief Executive
Officer of IHS Markit, will stay on as a special advisor to the company for one year
following closing.

“Through this exciting combination, we are able to better serve our markets and
customers by creating new value and insights,” said Mr. Peterson. “This merger
increases scale while rounding out our combined capabilities, and accelerates and
amplifies our ability to deliver customers the essential intelligence needed to make
decisions with conviction. We are confident that the strengths of S&P
Global and IHS Markit will enable meaningful growth and create attractive value
for all stakeholders. We have been impressed by the IHS Markit team and look
forward to welcoming the talented IHS Markit employees to S&P Global.”

“This transaction is a win for both IHS Markit and S&P Global as we leverage our
respective strengths in information, data science, research and benchmarks,”
said Mr. Uggla. “Our highly complementary products will deliver a broader set of
offerings across multiple verticals for the benefit of our customers, employees and
shareholders. Our cultures are well aligned, and the combined company will
provide greater career opportunities for employees. We look forward to bringing
together our teams to realize the potential of this combination.”



                                         4
      Case 2:21-cv-00848-MSG Document 1 Filed 02/24/21 Page 5 of 13




    Strategic Rationale – Powering the Markets of the Future
•   Greater scale and business mix: The transaction creates a combined business with
    increased scale and world-class products in core market segments. The combined
    company will have balanced earnings across major industry segments and a
    resilient portfolio, providing additional financial flexibility to pursue value-creating
    opportunities.

•   Creates strong offerings in high-growth adjacencies: The combined company
    will be differentiated in attractive high-growth adjacencies, including ESG, climate
    and energy transition, private assets and SME, counterparty risk management,
    supply chain and trade, and alternative data, which together represent $20 billion of
    total addressable market, growing at least 10% annually. As part of its ongoing
    commitment to remain on the cutting edge of technology and innovation, the
    combined company will continue to deploy well above $1 billion annually on
    technology.

•   Increased customer value proposition: The transaction brings together both
    companies’ customer-first cultures and broadens their combined reach across client
    segments, workflows and use cases. The pro forma organization will serve diverse
    customer segments across financial services, corporates and governments with
    differentiated data and intelligence, including the potential to link and create novel
    insights     from    new       data    set   combinations. S&P         Global and IHS
    Markit’s complementary product portfolios are expected to enable the combined
    company to serve new and expanded customer use cases in existing and new
    geographies.

•   Best-in-Class talent: The combined company will benefit from two best-in-class
    workforces with deep expertise and strong, complementary cultures focused on
    serving the global needs of customers. As a single organization, the collective
    workforce will benefit from expanded opportunities for career development and
    growth.

    Financial Benefits – Strong Financial Profile and Outlook
•   Enhanced growth profile: The pro forma company will have 76% recurring
    revenue and expects to realize 6.5-8.0% annual organic revenue growth in 2022
    and 2023, balanced across major industry segments.

•   Increased profitability: The combined company will target 200 basis points of
    annual EBITA margin expansion.

•   Attractive synergy opportunities and earnings accretion: The transaction is
    expected to be accretive to earnings by the end of the second full year post-closing.
    The combined company expects to deliver annual run-rate cost synergies of
    approximately $480 million, with approximately $390 million of those expected by
    the end of the second year post-closing, and $350 million in run-rate revenue



                                               5
     Case 2:21-cv-00848-MSG Document 1 Filed 02/24/21 Page 6 of 13




    synergies for an expected total run-rate EBITA impact of approximately $680
    million by the end of the fifth full year after closing.

•   Maintains strong balance sheet to pursue further growth: The combined
    company is expected to maintain a strong balance sheet and credit profile, with pro
    forma annual revenue of more than $11.6 billion. S&P Global intends to maintain
    a prudent and flexible capital structure and will target leverage of 2.0-2.5x EBITA,
    on an agency-adjusted basis.

•   Enhanced free cash flow generation to support attractive capital return: The
    combined company expects to generate annual free cash flow exceeding $5
    billion by 2023, with a targeted dividend payout ratio of 20-30% of adjusted diluted
    EPS and a targeted total capital return of at least 85% of free cash flow between
    dividends and share repurchases. Both companies expect to maintain their current
    dividend policies until the close of the transaction.

    Management and Board
    Following closing, the Company will be headquartered in New York with a
    substantial presence in key global markets across North America, Latin America,
    EMEA and Asia Pacific.

    The combined company is committed to retaining a strong, highly qualified and
    diverse Board that has the appropriate skills, knowledge and experience to oversee
    the company and its long-term strategic growth and performance. The combined
    company’s Board of Directors will include the current S&P Global Board of
    Directors and four directors from the IHS Markit Board. Richard Thornburgh,
    current Chairman of S&P Global, will serve as Chairman of the combined
    company.

    The leadership team will comprise senior leaders from both organizations. Ewout
    Steenbergen, Executive Vice President and Chief Financial Officer of S&P Global,
    will serve as Chief Financial Officer of the combined company.

    The transition and integration of the combined company will be led by executives
    from both S&P Global and IHS Markit. The approach to integration planning will
    draw from the best practices of both companies to ensure continuity for customers,
    employees and other stakeholders.

    Timing and Approvals
    The transaction is expected to close in the second half of 2021, subject to, among
    other things, the expiration or termination of the applicable waiting periods under
    the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, other
    antitrust and regulatory approvals, and other customary closing conditions. The
    transaction requires the approval of shareholders of both S&P Global and IHS
    Markit and is not subject to any financing conditions.




                                             6
         Case 2:21-cv-00848-MSG Document 1 Filed 02/24/21 Page 7 of 13




       Advisors
       Goldman, Sachs & Co. LLC is serving as lead financial advisor to S&P Global.
       Citi, Credit Suisse and HSBC Securities (USA) Inc. are also serving as financial
       advisors to S&P Global. Wachtell, Lipton, Rosen & Katz is serving as legal advisor
       to S&P Global. Boston Consulting Group is serving as strategy advisor and KPMG
       LLP is serving as transaction advisor to S&P Global. Morgan Stanley & Co. LLC
       is serving as lead financial advisor to IHS Markit. Barclays, Jefferies LLC and J.P.
       Morgan Securities LLC are also serving as financial advisors to IHS Markit. Davis
       Polk & Wardwell LLP is serving as legal advisor to IHS Markit. Oliver Wyman is
       serving as strategy advisor to IHS Markit.

       29.     On January 22, 2021, defendants filed the 424B3, which fails to disclose material

information regarding the Proposed Merger.

                                      Financial Projections

       30.     The 424B3 fails to disclose material information regarding the Company’s and

S&P Global’s financial projections. The disclosure of projected financial information is material

because it provides shareholders with a basis to project the future financial performance of a

company, and allows shareholders to better understand the financial analyses performed by a

company’s financial advisor in support of its fairness opinion.

       31.     The 424B3 fails to disclose the following regarding the S&P Global Projections for

S&P Global, the S&P Global Projections for IHS Markit, the S&P Global Projections for the

Combined Company, and the IHS Markit Projections for IHS Markit:

               (i)    The line items used to calculate adjusted EBITDA, adjusted net income

attributable to common shareholders, adjusted diluted EPS, and unlevered free cash flow; and

               (ii)   A reconciliation of the non-GAAP to GAAP metrics.

       32.     The 424B3 fails to disclose the following regarding the IHS Markit Projections for

S&P Global:

               (i)    The line items used to calculate adjusted EBITDA and unlevered free cash

flow; and



                                                7
         Case 2:21-cv-00848-MSG Document 1 Filed 02/24/21 Page 8 of 13




                (ii)    A reconciliation of the non-GAAP to GAAP metrics.

                                         Financial Analyses

       33.      The 424B3 fails to disclose material information regarding the analyses performed

by Morgan Stanley & Co. LLC (“Morgan Stanley”), IHS Markit’s financial advisor. When a

banker’s endorsement of the fairness of a transaction is touted to shareholders, the valuation

methods used to arrive at that opinion and the key inputs and range of ultimate values generated

by those analyses must be fairly disclosed.

       34.      The 424B3 fails to disclose the following regarding Morgan Stanley’s IHS Markit

Discounted Cash Flow Analysis and S&P Global Discounted Cash Flow Analysis:

                (i)     The terminal values for HIS Markit and S&P Global;

                (ii)    The inputs and assumptions underlying the discount rates and perpetuity

growth rates;

                (iii)   The number of fully diluted outstanding shares of IHS Markit and S&P

Global common stock; and

                (iv)    The line items used to calculate unlevered free cash flows.

       35.      The 424B3 fails to disclose the following regarding Morgan Stanley’s Analyst

Price Targets Analysis:

                (i)     The price targets; and

                (ii)    The sources of the price targets.

       36.      The 424B3 fails to disclose the following regarding Morgan Stanley’s Analysis of

Pro Forma Financial Effects:

                (i)     The extent to which the Proposed Merger could be dilutive to S&P Global’s

2022 pro forma adjusted earnings per share; and




                                                  8
           Case 2:21-cv-00848-MSG Document 1 Filed 02/24/21 Page 9 of 13




                (ii)   The extent to which the Proposed Merger could be accretive to S&P

Global’s 2023 and 2024 pro forma adjusted earnings per share.

          37.   The 424B3 fails to disclose Morgan Stanley’s financial analyses of the range of

premiums paid in certain stock for stock transactions.

                         Potential Conflicts of Interest of Morgan Stanley

          38.   The 424B3 fails to disclose material information regarding Morgan Stanley’s

potential conflicts of interest. Full disclosure of investment banker compensation and all potential

conflicts is required due to the central role played by investment banks in the evaluation,

exploration, selection, and implementation of strategic alternatives.

          39.   The 424B3 fails to disclose the timing and nature of the previous services Morgan

Stanley provided to the parties to the Merger Agreement.

          40.   The 424B3 fails to disclose the amount of compensation Morgan Stanley has

received or will receive for acting as a lender to IHS Markit and S&P Global.

          41.   The 424B3 fails to disclose when and whether Morgan Stanley will be paid an

additional discretionary fee in connection with the Proposed Merger.

          42.   If disclosed, the omitted information would significantly alter the total mix of

information available to IHS Markit’s stockholders.

                                             COUNT I

Claim Against the Individual Defendants and IHS Markit for Violation of Section 14(a) of
                           the Exchange Act and Rule 14a-9

          43.   Plaintiff repeats and realleges the above-referenced allegations as if fully set forth

herein.

          44.   The Individual Defendants disseminated the false and misleading 424B3, which

contained statements that, in violation of Section 14(a) of the Exchange Act and Rule 14a-9, in



                                                  9
           Case 2:21-cv-00848-MSG Document 1 Filed 02/24/21 Page 10 of 13




light of the circumstances under which they were made, failed to state material facts necessary to

make the statements therein not materially false or misleading.

          45.   IHS Markit is liable as the issuer of these statements.

          46.   The 424B3 was prepared, reviewed, and/or disseminated by the Individual

Defendants.

          47.   Due to their positions within the Company, the Individual Defendants were aware

of this information and their duty to disclose this information in the 424B3.

          48.   The Individual Defendants were at least negligent in filing the 424B3 with these

materially false and misleading statements.

          49.   The omissions and false and misleading statements in the 424B3 are material in

that a reasonable stockholder will consider them important in deciding how to vote on the Proposed

Merger.

          50.   A reasonable investor will view a full and accurate disclosure as significantly

altering the total mix of information made available in the 424B3 and in other information

reasonably available to stockholders.

          51.   The 424B3 is an essential link in causing plaintiff to approve the Proposed Merger.

          52.   Accordingly, defendants violated Section 14(a) of the Exchange Act and Rule 14a-

9.

          53.   Plaintiff is threatened with irreparable harm.

                                             COUNT II

Claim Against the Individual Defendants and S&P Global for Violation of Section 20(a) of
                                   the Exchange Act

          54.   Plaintiff repeats and realleges the above-referenced allegations as if fully set forth

herein.



                                                 10
        Case 2:21-cv-00848-MSG Document 1 Filed 02/24/21 Page 11 of 13




       55.     The Individual Defendants and S&P Global acted as controlling persons of IHS

Markit within the meaning of Section 20(a) of the Exchange Act as alleged herein.

       56.     Due to their positions as officers and/or Board members of IHS Markit and

participation in and/or awareness of the Company’s operations and/or intimate knowledge of the

false statements contained in the 424B3, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of the Company, including the

content and dissemination of the various statements that plaintiff contends are false and

misleading.

       57.     Each of the Individual Defendants and S&P Global was provided with or had

unlimited access to copies of the 424B3 alleged by plaintiff to be misleading prior to and/or shortly

after these statements were issued and had the ability to prevent the issuance of the statements or

cause them to be corrected.

       58.     Each of the Individual Defendants had direct and supervisory involvement in the

day-to-day operations of the Company, and, thus, is presumed to have had the power to control

and influence the particular transactions giving rise to the violations as alleged herein, and

exercised the same.

       59.     The 424B3 contains the unanimous recommendation of the Individual Defendants

to approve the Proposed Merger. They were thus directly involved in the making of the 424B3.

       60.     S&P Global also had supervisory control over the composition of the 424B3 and

the information disclosed therein, as well as the information that was omitted and/or

misrepresented in the 424B3.

       61.     Accordingly, the Individual Defendants and S&P Global violated Section 20(a) of

the Exchange Act.




                                                 11
         Case 2:21-cv-00848-MSG Document 1 Filed 02/24/21 Page 12 of 13




       62.     The Individual Defendants and S&P Global had the ability to exercise control over

and did control a person or persons who have each violated Section 14(a) of the Exchange Act and

Rule 14a-9, by their acts and omissions as alleged herein.

       63.     Due to their positions as controlling persons, these defendants are liable pursuant

to Section 20(a) of the Exchange Act.

       64.     Plaintiff is threatened with irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief against defendants as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from consummating the Proposed Merger;

       B.      In the event defendants consummate the Proposed Merger, rescinding it and setting

it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a 424B3 that does not contain

any untrue statements of material fact and that states all material facts required in it or necessary

to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the Exchange Act,

as well as Rule 14a-9;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                          JURY DEMAND

       Plaintiff requests a trial by jury on all issues so triable.




                                                   12
      Case 2:21-cv-00848-MSG Document 1 Filed 02/24/21 Page 13 of 13




Dated: February 24, 2021               GRABAR LAW OFFICE

                                 By:
                                       Joshua H. Grabar (#82525)
                                       One Liberty Place
                                       1650 Market Street, Suite 3600
                                       Philadelphia, PA 19103
                                       (267) 507-6085
                                       jgrabar@grabarlaw.com

                                       Counsel for Plaintiff




                                    13
